After Remand from the Alabama Supreme Court.

THOMPSON, Judge.
On June 10, 2005, this court affirmed the trial court’s order insofar as it granted a motion for a new trial as to the claims asserted by Tara Wilbur and Terry Wilbur; this court reversed the trial court’s *1065order insofar as it granted a motion for a new trial as to the claims asserted by Dana Haines Courtney. The Alabama Supreme Court has reversed the judgment of this court to the extent that it reversed the trial court’s order granting the motion for a new trial as it pertained to Courtney. Ex parte Courtney, 937 So.2d 1060 (Ala.2006). In compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby affirmed.
AFFIRMED.
CRAWLEY, P.J., and PITTMAN, MURDOCK, and BRYAN, JJ., concur.